Citation Nr: 0731687	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, as 
secondary to service-connected pancreatic adenocarcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  While the RO denied service 
connection on direct incurrence and secondary bases, in his 
notice of disagreement and substantive appeal, the veteran 
limited his appeal to secondary service connection.  
38 C.F.R. § 3.310 (2007).

This matter has been before the Board previously and was 
remanded in December 2006 for further evidentiary 
development.  All required actions have been taken.  


FINDING OF FACT

The preponderance of the competent medical evidence of record 
is against a finding that the veteran's diabetes mellitus was 
caused or aggravated by his service-connected adenocarcinoma 
of the pancreas, to include treatment for same.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, is not proximately due to or the 
result of a service-connected disease.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received notice of these elements prior to the 
decision that is the subject of this appeal.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a re-adjudication of the claim.  
See June 2006 supplemental statement of the case (SSOC); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  That is, the 
timing defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The Board also notes that 38 C.F.R. § 3.310 was revised 
effective October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  
As the amendment essentially codifies the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995), for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability, there is 
no prejudice in a failure to provide such notice.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran, to include a comprehensive examination to evaluate 
the disability at issue and a competent opinion addressing 
the question of secondary service connection following a 
review of the record and supported by a rationale.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria 

Service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).






Analysis

The veteran's service in the U.S. Navy involved periods where 
he was exposed to ionizing radiation.  As a result of this 
exposure, the veteran received service connection for 
adenocarcinoma of the pancreas.  It is the veteran's 
contention that this disorder developed a short while after 
the in-service exposure to radiation, and that the tumor was 
latent in the pancreas for an undetermined period prior to 
its discovery and subsequent surgical removal (via Whipple 
resection) in July 2002.  The veteran believes that this 
latent tumor either directly caused or had an aggravating 
affect on the onset of diabetes mellitus, Type II, which was 
diagnosed (by history) in the mid 1980s.  

The veteran's service medical records do not contain an 
indication of any abnormal consultations, treatments, or 
diagnoses of diabetes or any other endocrine disorder.  
Indeed, the veteran does not contend that his service in the 
U.S. Navy directly caused diabetes to develop.  Rather, the 
veteran rests his argument on the assertion  of a secondary 
relationship between diabetes and pancreatic cancer, and as 
that is the case, the Board will focus its attention solely 
to this theory of entitlement.  

The veteran's theory on a secondary relationship hinges on 
his own lay opinion based on an unsubstantiated report from a 
private physician from who he had sought treatment in the 
past.  The theory is, essentially, that as the pancreas is 
the organ responsible for the production of insulin, the 
condition of diabetes mellitus originated when the pancreatic 
tumor allegedly interfered with insulin production.  Indeed, 
in a July 2006 VA medical examination, the examiner stated 
that there is a "20-50" percent chance of diabetes mellitus 
onset for patients who have pancreatic cancer.  In the 
veteran's case, however, the diabetes pre-existed the onset 
of cancer, and the examiner noted that because of this, it 
was not as likely that there was a secondary causal 
relationship.  

This opinion was based on the record as it appeared at the 
time, and did not specifically consider the veteran's 
assertion that the pancreatic tumor was actually present 
during the onset of diabetes but was latent and asymptomatic.  
The RO attempted to locate private medical records dating 
from the veteran's diagnosis of diabetes in the 1980s; 
however, such records had been destroyed and thus were 
unavailable for review.  Pursuant to the Board's December 
2006 remand instructions, the file was sent back for an 
addendum opinion addressing both a potential causal and 
aggravating relationship between the pancreatic cancer (to 
include treatment for same) and diabetes, including 
consideration of a latent pancreatic tumor.  The returned 
opinion, dated in February 2007 provided a rationale that 
supplemented the July 2006 VA examination, stating that the 
evidence of record showed diabetes to pre-exist the diagnosis 
of pancreatic adenocarcinoma, making a causal or aggravating 
relationship less than likely.  

The veteran is not a medical professional, and as such, he is 
not competent to make an opinion regarding medical etiology.  
See Espiritu, supra.  Thus, his assertion of a secondary 
relationship (either causal or aggravating) between diabetes 
mellitus and pancreatic cancer is not competent evidence of 
the contended causal relationship.  The veteran's contention 
that a physician told him that there is no way to determine 
how long his tumor may have been present does not link his 
diabetes to his cancer.  Aside from the fact that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable." (see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995)), such does not 
alter the fact that the competent opinion evidence of record 
weighs against a finding  that the veteran's diabetes was 
caused or aggravated by his service-connected pancreatic 
cancer.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  



ORDER

Entitlement to service connection for diabetes mellitus, as 
secondary to service-connected pancreatic adenocarcinoma, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


